UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6898


ANTON WEAVER,

                  Petitioner – Appellant,

             v.

DIRECTOR OF THE VIRGINIA DEPARTMENT OF CORRECTIONS,

                  Respondent – Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cv-00461-HEH)


Submitted:    August 26, 2009                 Decided: September 3, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Anton Weaver, Appellant Pro Se.  Karri B. Atwood, Eugene Paul
Murphy, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anton    Weaver      seeks    to   appeal   the     district    court’s

order denying his 28 U.S.C. § 2254 (2006) petition.                    We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

            Parties are accorded thirty days after the entry of

the     district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

The     district    court’s      order   was     entered   on    the   docket     on

September 26, 2008.            The notice of appeal was filed on May 4,

2009. *    Because Weaver failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts     and    legal   contentions       are    adequately presented in the

materials       before   the    court    and   argument    would    not    aid   the

decisional process.

                                                                          DISMISSED

      *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).


                                          2